929 F.2d 702
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Inocencio BETANCOURT, Defendant-Appellant.
No. 91-1240.
United States Court of Appeals, Sixth Circuit.
March 29, 1991.

E.D.Mich., No. 90-20105;  Clelaud.
E.D.Mich.
AFFIRMED.
Before RALPH B. GUY, Jr., and ALAN E. NORRIS, Circuit Judges, and WELLFORD, Senior Circuit Judge.

ORDER

1
Defendant Inocencio Betancourt is charged with a cocaine conspiracy (21 U.S.C. Sec. 846) and with possession with intent to distribute a narcotic containing 500 grams or more of cocaine (21 U.S.C. Sec. 841(a)(1)).  Betancourt has appealed the district court's order affirming the denial of pretrial bail.  The government opposes the defendant's release.


2
Upon consideration of the relevant documents, we conclude that the district court did not err in ordering the defendant's continued detention.  See 18 U.S.C. Sec. 3142;  United States v. Hazime, 762 F.2d 34 (6th Cir.1985).  The district court's order is affirmed.